DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “means of displaying” in claim 15.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Support for this limitation can be found in fig. and page 9, lines 18-21 of the applicant’s specification.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (i.e., claims 1, 12, and 17) recite the limitations of obtaining time series data comprising observations of a radial velocity from a radar transceiver, calculating a center velocity, extracting a second time series from the first time series, estimating a frequency of the variation of the radial velocity of the second time series, and determining the spin of the projectile based on the estimated frequency of the variation of the radial velocity of the second time series. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and using a series of mathematical calculations. For example, but for the “radar transceiver” and “processor” language, the claim encompasses a person obtaining series of observations/readings from a radar transceiver using the observations to calculate a center velocity, estimate a frequency and determine a spin or rotation of a projectile from a series of mathematical calculations comprising mathematical formula(e). The mere recitations of the radar transceiver arranged to obtain, calculate, extract, and determine, or a processor arranged perform operations does not take the claim limitations out of the mental process and mathematical concept realm. Thus, the claims recite both a mental process and mathematical concept.
This judicial exception is not integrated into a practical application because the claims simply recite the additional elements of a radar transceiver and processor. The radar transceiver and processor are recited so generically. No details are provided other than they are a generic radar transceiver with a processor. Therefore, the radar transceiver and processor represents no more than mere instructions to apply the judicial exemption on a computer. These limitations can also be viewed as nothing more than an attempt to generically link the use of the judicial exemption on a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 224-26 (2014).
Even when view in combination, the additional elements in these claims do no more than automate the mental process and mathematical concept used to calculate/determine the spin of the projectile (e.g., reading the observations of the radial velocity, plugging the observations of the radial velocity in to a formula for calculating the center velocity, and plugging the estimated frequency of the variation of the radial velocity of the second time series into a formula for determining the spin of the projectile) using a computer as a tool. While this type of automation may minimize or eliminate the need for mentally using mathematical concepts for determining the spin of the projectile, there is no change to the radar transceiver and processor that are recited in the claim as automating the abstract ideas. Thus, these claims cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer), and the cases discussed in MPEP 2016.05(a)(I), particularly FairWarning IP, LLC v Latric Sys., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claims as a whole do not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as mentioned above, the radar transceiver and the processor are at best the equivalent of merely adding the word “apply it” to the judicial exception. Mere instructions to apply a judicial exception cannot provide an inventive concept. Therefore, the claims are not eligible.
Claims 2-11, 13-16, 18, 21, and 22 are rejected under U.S.C. 101 for the same reasons as claims 1, 12, and 17 above. Claims 2-11, 13-16, 18, 21, and 22 further discloses dividing, estimating, subtracting, fitting, determining the spin, and displaying. These additional elements of dividing, estimating, subtracting, fitting are recited at a high level of generality (i.e., performing mathematical operations of gathering data for calculation). The displaying amounts to mere post-solution displaying, which is a form of insignificant post-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as mentioned above, the radar transceiver and the processor are at best the equivalent of merely adding the word “apply it” to the judicial exception, and, dividing, estimating, subtracting, fitting, and displaying are extra-solution activity which are considered insignificant for the reasons already stated above. Mere instructions to apply a judicial exception cannot provide an inventive concept. Therefore, the claims are not eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saegusa et al US 10,379,213 discloses moving body rotation speed measurement device.
Yeo et al US 20170054950 discloses systems and methods of analyzing moving objects.
Johnson et al US 9,036,864 discloses ball trajectory and bounce position detection.
Collins US 20020107078 discloses detecting movement characteristics of an object.
Eccher et al US 5,246,232 discloses a method and apparatus for determining parameters of the motion of an object.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648